DETAILED ACTION
Acknowledgements
In the reply filed January 20, 2021, the applicant amended claims 1, 10, 11, and 20. 
Currently claims 1-5, 10-15, and 20-22 are under examination.

Response to Arguments
Applicant’s arguments, see reply, filed January 20, 2021, with respect to claims 1-5, 10-15 and 20-22 have been fully considered and are persuasive.  The rejection of claims 1-5, 10-15 and 20-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 10-15 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The addition of language directed toward the interference relationship between the stab flanks and mid points of the box crests and the load flanks and pin roots, when combined with the other limitations of the independent claims is sufficient to distinguish the applicants invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679